     Case 2:20-cv-02335-MSN-cgc Document 43 Filed 06/02/21 Page 1 of 4                     PageID 226



                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TENNESSEE
                                            Western Division
                                           Office of the Clerk

Thomas M. Gould, Clerk                                                                          Deputy-in-Charge
242 Federal Building                                                                   U.S. Courthouse, Room 262
167 N. Main Street                                                                     111 South Highland Avenue
Memphis, Tennessee 38103                                                                Jackson, Tennessee 38301
(901) 495-1200                                                                                     (731) 421-9200



                                         NOTICE OF SETTING
                           Before Judge Mark S. Norris, United States District Judge



                                                   June 2, 2021


      RE: 20-2335-MSN
           April Heard v. Monique Thomas

      Dear Sir/Madam:

            A JURY TRIAL has been SET before Judge Mark S. Norris on MONDAY,
      APRIL 25, 2022 at 9:30 A.M. in Courtroom 4, 9th floor of the Federal Building, Memphis,
      Tennessee.

             A PRETRIAL CONFERENCE will be held on FRIDAY, APRIL 15, 2022 at 10:00
      A.M. in Courtroom 4, 9th floor of the Federal Building, Memphis, Tennessee.

            A PROPOSED JOINT PRETRIAL ORDER must be furnished by e-mail to Judge’s
      chambers by APRIL 8, 2022. Please see attached instructions.

               If you have any questions, please contact the case manager at the number provided
      below.

                                             Sincerely,
                                             THOMAS M. GOULD, CLERK

                                             BY:     S/ Zandra Frazier
                                                     Zandra Frazier, Case Manager
                                                     901-495-1277
                                                     E-mail: zandra_frazier@tnwd.uscourts.gov

      Attachment
Case 2:20-cv-02335-MSN-cgc Document 43 Filed 06/02/21 Page 2 of 4   PageID 227



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                                Office of the Clerk


                            PRETRIAL PROCEDURES


      Prior to the pretrial conference, counsel must do the following:

      Complete all discovery.

      Counsel are directed to confer prior to the pretrial conference to
exchange information as to the ultimate issues of law and fact, to eliminate
unnecessary or irrelevant issues that appear in the pleadings or discovery, to
arrive at all possible stipulations, and to exchange documents and exhibits
which will be offered in evidence at trial.

      Counsel shall prepare a single proposed Joint Pretrial Order that covers
the items set forth below. If counsel are unable to agree completely on a
joint order, they shall submit a proposed joint pre-trial order including all
matters agreed upon and a separate jointly prepared list specifying items of
disagreement. If counsel cannot agree upon a joint pretrial order, the
attorney for each party must submit a proposed pretrial order containing the
[information below]. Plaintiff’s attorney is responsible for initiating the
proposed pretrial order. All counsel are responsible for ensuring the
proposed pretrial order is timely filed. The proposed pretrial order shall
contain the following:

      (1)   In the caption, a complete listing of all parties , both plaintiff
            and defendant, who remain in the case as of the date the joint
            pretrial document is filed. Do not use "et al."

      (2)   Any remaining jurisdictional questions and the proper rulings
            thereon;

      (3)   A list of pending motions and the proper rulings thereon;

      (4)   A short summary of the case that may be read to the venire at the
            beginning of voir dire;

      (5)   The respective contentions of the parties, including contentions
            with regard to the nature and amount of damages and with respect
            to liability;

      (6)   A comprehensive written statement of uncontested facts that may be
            stipulated and read to the jury(possible sources of these agreed
            facts are the pleadings, discovery, or admission of counsel);

      (7)   Contested issues of fact;

            A written statement of contested issues of fact that will explain
            to the court the nature of the parties dispute;

      (8)   Contested issues of law;

            A written statement of the contested issues of law. This is not to
            be a restatement of the disputed facts but an itemization of the
            legal issues such as negligence, contributory negligence, etc.
            This is the most important part of the joint pretrial order as
            these issues, not the pleadings, will govern the trial. The court
            wants an agreed list not a separate list for each party. If
            either party insists on a triable issue, it is to be listed in the
            pretrial order and will be a triable issue unless the court
            decides otherwise at the pretrial conference.
Case 2:20-cv-02335-MSN-cgc Document 43 Filed 06/02/21 Page 3 of 4    PageID 228



      (9)    A list of exhibits (except documents for impeachment only) to be
             offered in evidence by the parties, and to the extent possible, a
             stipulation on their admissibility. If the parties cannot
             stipulate, then the objections must be noted in the proposed
             pretrial order. To the extent possible, objections shall be ruled
             on at the pretrial conference.

             The parties are expected to have complied with Federal Rules of
             Civil Procedure 26(a)(3)(C) on pretrial disclosures. That rule
             requires disclosures of witnesses, deposition testimony, and
             exhibits, (other than impeachment evidence), to the opposing
             counsel thirty days before trial. Within fourteen days
             thereafter, the opposing party must serve and file a list
             disclosing any objection, together with the grounds therefor, to
             the admissibility of any exhibit, deposition testimony, or witness
             testimony.

             Before the conference, each party shall furnish to the other party
             for copying and inspection all exhibits which are to be offered in
             evidence.

      (10)   A list of witnesses for the parties, indicating those who will be
             called, in the absence of reasonable notice to opposing counsel to
             the contrary, and those who only may be called. Any objection to a
             witness in general must be noted in the proposed joint pretrial
             order. If any Rule 702 (“expert”) witnesses, including treating
             physicians who will give expert testimony, are listed, the witness
             shall be identified as such, along with the subject matter of the
             expert testimony. Opposing counsel shall specify any objection to
             the witness’s expertise or testimony in the proposed joint
             pretrial order. To the extent possible, objections will be ruled
             on at the pretrial conference.

      (11)   Deposition testimony:

             If a party desires to offer deposition testimony into evidence at
             the trial, he shall designate only those relevant portions of same
             which he wishes read at trial and advise opposing counsel of same.
             All objections to any such testimony must be noted in the proposed
             joint pretrial document so that the court may rule on such
             objection prior to trial. To the extent possible, objections will
             be ruled on at the pretrial conference.

      (12)   An estimate of the length of trial.

      (13)   A statement indicating whether the case is a jury trial or non-
             jury trial. If it is a jury case, counsel shall file with the
             court, not later than two business days prior to the beginning of
             trial, copies of all proposed jury instructions (one point per
             page), any special questions for voir dire examination of the jury
             venire, and any special interrogatories or verdict forms that
             counsel wish to submit to the jury. Counsel shall furnish
             opposing counsel a copy of same. The court will conduct a general
             voir dire and either ask the proposed special questions of counsel
             at that time, or allow counsel to conduct limited voir dire.

             If the case is non-jury, the parties should submit proposed
             findings of fact and proposed conclusions of law in place of the
             proposed jury instructions.




                                       2
Case 2:20-cv-02335-MSN-cgc Document 43 Filed 06/02/21 Page 4 of 4    PageID 229



      (14)   The amount of the ascertainable damages. The listing of the
             amount of damages shall not constitute an agreement as to the
             recoverability of same unless so stated.

      (15)   A list of the names of all attorneys interested in the case and
             copies of all interested firms’ letterheads.

      (16)   A list of any special equipment such as video cassette recorders,
             overhead projectors, easels, computers, etc. that the parties
             intend to bring for use at the trial. (The court provides a
             presentation system including VGA monitors, an evidence camera, a
             video cassette recorder, and a video distribution system for these
             components. The court does not provide personal computers or
             laptops to counsel, however, at the Court's discretion, counsel
             may access the video distribution system with their own laptops to
             disseminate computer generated evidence.)

      Any motions in limine, not covered by the objections, must be filed two
      weeks before the trial date. The opposing party must file a response
      within five days of date of service of the motion in limine.

      The attorneys who will try the case are required to attend the pretrial
      conference. The parties are not required to attend the conference. The
      attorneys will be generally familiar with pretrial procedures and come
      to the conference with full authority to accomplish the purpose of the
      conference, which is to simplify and define the triable issues, expedite
      the trial, and save expense. At the time of the conference, counsel
      will report to the Court the prospects of settlement. For a discussion
      of pretrial conferences, see 23 Federal Rules Decisions 129-138.

      If an attorney fails to appear at the pretrial conference or to comply
      with the directions set forth herein, an ex parte hearing may be held
      and judgment of dismissal or default or other appropriate sanctions
      entered.
      After the pretrial conference, the Court will enter a Pretrial Order
      which shall govern the conduct at trial and will constitute the final
      statement of the issues involved.

      Please take note of the requirements of Local Rule 16.3 of this Court.
      Parties in civil cases may file with the Clerk a trial memorandum of
      facts and law not less than 14 days before the case is set for trial. In
      a non-jury case, the pretrial memoranda must include proposed findings
      of fact and conclusions of law.

      The procedures set forth in this letter apply to pro se litigants as
      well as attorneys.




                                       3
